PD-1155-16                                          PD-1155-16
                                                                     COURT OF CRIMINAL APPEALS
                       In the Texas Court      of Criminal Appeals                   AUSTIN, TEXAS
                                                                   Transmitted 9/26/2016 12:00:00 AM
                                                On Petition for Discretionary       Review
                                                                      Accepted 9/26/2016 4:03:12 PM
                                                                                      ABEL ACOSTA
                                                from the Fifth Court of Appeals; Cause        CLERK
                                                Number 05-16-570-CR, affirming the
Ex Parte Michael Dwain Bradshaw                 denial of habeas corpus in Cause
                                                Number F14-49105-J
                                                from the 3rd District Court of Dallas
                                                County, Texas.

                         Motion to Extend Time to File PDR



      To the Honorable Court of Criminal Appeals:

           Appellant moves to extend the time for her to file his Petition for

           Discretionary Review, and would show:

                The Fifth Court of Appeals entered judgment in Mr. Michael

           Dwain Bradshaw’s case, styled Ex Michael Dwain Bradshaw, on August

           23, 2016.

                Mr. Bradshaw did not move for rehearing.

                Counsel told Mr. Bradshaw that he would file a petition for

           discretionary review.

                The deadline for Mr. Bradshaw to file his Petition for Discretionary

           Review was September 22, 2016.

                Counsel lost track of this deadline. Counsel’s failure to file is not

           attributable to Mr. Bradshaw.

                Counsel has been fully occupied briefing other free-speech cases.




                                                                  September 26, 2016
           Mr. Bradshaw seeks an additional sixty days, until November 22,

      2016, to file his Petition for Discretionary Review.

           Mr. Bradshaw has sought no previous extensions.

Certificate of Service

      A copy of this motion will be delivered to Jaclyn O’Connor Lambert,

      the attorney for the State in the Court of Appeals; and to Lisa

      McMinn, the State Prosecuting Attorney, by the efiling system.

                                                Thank you,



                                                ________________________
                                                Mark Bennett
                                                SBN 00792970
                                                Bennett & Bennett
                                                917 Franklin Street, Fourth Floor
                                                Houston, Texas 77002
                                                713.224.1747
                                                mb@ivi3.com




                                            2